EXHIBIT 2009 DIRECTOR FEES NATIONAL PENN BANCSHARES Outside Directors only Retainers:Board members must attend in person or by phone 75% of meetings (Board and Committee Meetings combined) to be paid retainer. Committees include:Audit, Executive, Compensation, Nominating/Corp. Governance, Director Enterprise Risk Management and Technology Risk Sub-Committee. Paid Quarterly Chairperson of Audit Committee Chairperson of Executive Committee Chairperson of Compensation Committee Chairperson of Nominating/Corporate Governance Committee Chairperson of Directors Risk Management Committee Chairperson of Technology Risk Sub-Committee Lead Independent Director All Other Board Members $16,200 13,700 13,700 13,700 13,700 12,700 21,200 11,200 Board Meeting Fees (per meeting attended) $1,500 Committee Fees (per meeting attended) Audit Committee members, including Chairperson Audit Committee Meeting by Conference Call Chairperson of Audit Committee also receives fee per phone meeting with accountants Audit Committee Chairperson attendance at Subsidiary Board meeting Audit Committee Member attendance at Executive Disclosure Committee meeting Board Member attendance at ALCO meeting All Other Committee Members, including Chairperson (Executive, Compensation, Nominating/Corp Governance, Risk and Technology Risk Sub-Committee) All Other Committee Phone Meetings $750 750 250 750 750 500 500 500 Director Education $750 per day (includes travel day) Strategic Planning
